OFFICE   OF THE ATTORNEY GENERAL               OF TEXAS
                                   AUSTIN 11




Honolrblo   Oeorgo ii. Sheppard
Comptrollor   eI Public Account8
Austin   11, Toxar

Dear   Slr1                              Opinion     go.   O-6974




              Your requert   for an 0
the above     subject matter    ha8 b
ridered.      Your nquort    18 88 ?


       money nmv in
       vhlch  this me
       alto  each re


                                                0 or tho Acta of         the
                                               lnth Log18 la ture :

                                               mP     iund8   luthorlzod



                            88orl     and Co8metologl8tr  llthor by
                            or alatako     of lav, rhall bo ro-
                         rant    is8ued agalnrt   ruch Md    in tho

       orsary    18 honbr       appropriated   for     ruch   purpomo.   *

               ‘Plee80   ldvl8o aa to vhothsr   or not thorn la
       ruffioi       t pro-orlrting   lav under Chapter  116, Acts
       of the tfi th Loglrleture     and 8nP Amendmontr,   to per-
       dnig        fo 188~0 my varru4tr   to par tho varlou8  llrtod
                 .
gononblo         Oeorgo   Jf. Shoppad,         pado     2



             Acasmpanylag  your l'OqUO8tVaS l 118t Of Da0 238                                   C1MiES
for    re?und of money paid to tho Stat0   B08rd Of tkirbFO88OP8                                    end
CO8mOtO1Ogi8t8.

                                            lxaminod        Chptor  116, Acts of tho
Regular        So2,h,YrfC%3$i             Loglrlaturo          and 811 8mondmontr thrro-
toj    +I!!    yo .?rll--. t) ?+d     any pP?~isifn           ~JJS+*        +S      vhlch _voyld_
QOLIStitUtO SUf!ICiOllt             PI’O-•XlStil¶g      lAV    t0   lUt~O~lSO        l -M            Of
Bon108 paid te tho           stat0 Baud            Of ~irdmSSOr8             and cOSmOtolOgi8t8.
             Hovovor,     our Opinion No. o-6282,       8 copy or vhlch vo on-
C1080,   hold th8t       8 nCOVOry      Of tUO8 VCOn iully     paid 18 to b8
allovod   In tho follOvlng        type8   of c*808:     1) fmudj     (2) mistake
of factj    and, (3) dUl’oSS.*        It 18 our oplnlen that tho ram0 ~‘108
and authorities       dl8cu88od     in said  Opin1On   are applicable    to tbo
retid    of fOO8.      Therefore,     the LbglsLaturr     -8  tho povor to
make 8n eppro rletlon         to  p8y refunds    of lonlor piald to tho Stat0
by reason    of P 1) fraud;      (2) mirt9kO    Of iact j and, (3) dUT'O88.

             ?hore?On,     it 18 Our SpiniOn   that y8u vould ho author-
ltod      to   l8suo
                  varmntr     to pay those  ChhS    vhlch are mado for
mODlO    paid boc8uso     of (1) iraud; (2) oi8tako of fact;   and, (3)
dUI’888.   You vould not b8 suthwi88d        to l88uo varmntr   to pay
thO88 claims     not cumlng vithin    tho foregoing    rulo.

            ft 18 not dirc1088d   On tho ?8C8 Of tho C18i8IS SUb8itttSd
vhother   tho p8  lntr npxw8ontod      thereby   COIO vlthln tho moaning
of (1   fraud,   2) mistAk0   Of fact,    lC (3)  dUrO88 es 8eld tam8
havo    on con8trWd    by tho lUth o r itio cltod
                                               8     in our Opinion
Ao. o-6262.

              Uhothor or not a       for 8 ro?und is eno for ronoy
vrongtully     paid bocauro o?              (2) mlrtako   of factj  and/or
       ur08s lu8t bo dotorolinod  by tho facts    and circumrtancor   in
!zl?hdindivldual     case . m18 BUSt b 0 do to mlno d l 8 to tho time pay-
oont vas made.

                  No trU8t    that     vo   h&V0     88tiSfaCtOri1y          anrvorod        your    h-
QUW       l




                                                                    Yours    very    truly

                                                                    AT’TORBEY olBWtAL          OF TEXAS




JR/JCP
~C108UI’O-1